             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                        1:20 CV 53 MR WCM

UNITED STATES OF AMERICA,           )
                                    )
           Plaintiff,               )
                                    )
v.                                  )                         ORDER
                                    )
APPROXIMATELY $9,393.00 IN U.S.     )
CURRENCY seized from Blade Frierson )
on September 26, 2019 in Buncombe   )
County, North Carolina;             )
                                    )
APPROXIMATELY $24,484.00 IN U.S. )
CURRENCY seized from Blade Frierson )
on September 26, 2019 in Buncombe   )
County, North Carolina; and         )
                                    )
ONE 2019 TOYOTA TUNDRA              )
CREWMAX TRUCK,                      )
VIN 5TFHY5F16KX809215               )
                                    )
           Defendants,              )
                                    )
BLADE CHRISTIAN FRIERSON,           )
                                    )
           Claimant.                )
___________________________________ )

      This matter is before the Court upon a Motion to Extend Stay (the

“Motion to Extend,” Doc. 16) filed by claimant Blade Christian Frierson

(“Claimant”), which requests that the stay in this civil forfeiture proceeding be

extended pending the completion of a related criminal matter.

      A court must stay a civil forfeiture proceeding upon the motion of the

                                       1
claimant where: (1) the claimant is the subject of a related criminal case or

investigation; (2) the claimant has standing to assert a claim in the civil

forfeiture proceeding; and (3) the continuation of the forfeiture proceeding

would burden the right of the claimant against self-incrimination in the related

criminal case. 18 U.S.C. § 981(g)(2).

      On April 7, 2020, the undersigned entered an Order staying this action

for 90 days based on Claimant’s description of numerous charges currently

pending against him in the General Court of Justice for the County of

Buncombe, North Carolina (the “State Criminal Matter”). See Doc. 6, ¶¶ 1(a)-

(h), 2 & Doc. 7. The April 7, 2020 Order provided that after the expiration of

the 90-day period, the stay would automatically dissolve unless the

Government or Claimant showed by motion reasons why the stay should not

be lifted. Doc. 7.

      The stay was subsequently extended several times and is currently set

to expire following July 5, 2021. Docs. 9, 11, 13, 15.

      On July 1, 2021, Claimant filed the instant Motion to Extend. Doc. 16.

The Motion states that the related the State Criminal Matter is still pending

a probable cause determination and that the next court date for those matters

is August 20, 2021. Doc. 16 at 2. Claimant also states that he has consulted

with counsel for the Government, who does not oppose this motion. Id.



                                        2
         A continuation of the stay of the proceedings is warranted under these

circumstances.

        Further, considering the multiple extensions of the stay that have been

required thus far, and in the interest of judicial economy, the stay will now be

extended through the conclusion of the State Criminal Matter. Until then,

Claimant will be required to file a report every ninety days advising of the

status of the State Criminal Matter.

        Accordingly, the Motion to Extend Stay (Doc. 16) is GRANTED as

follows:

    1. This matter is STAYED pending resolution of the State Criminal Matter.

    2. Within ten (10) days of resolution of the State Criminal Matter, Claimant

        and/or the Government shall file an appropriate notice and motion, such

        as a motion to lift the stay.

    3. Until the conclusion of the State Criminal Matter, Claimant shall file

        reports every ninety (90) days advising of the status of that case.

        It is so ordered.

Signed: July 2, 2021




                                         3
